Citation Nr: 9923956	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  95-37 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a back disorder.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a left shoulder disorder.

3.  Entitlement to service connection for a psychiatric 
disorder.

4.  Entitlement to service connection for trigeminal 
neuralgia, originally claimed as headaches/head pain, as due 
to bruxism.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for scars, left arm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran had active military duty from October 1977 to 
October 1981.  He also had service in the Navy Reserve.

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in Boston, 
Massachusetts (hereinafter RO).

In May 1982, the RO denied entitlement to service connection 
for low back and left shoulder disabilities.  The veteran did 
not appeal that decision.  A review of the November 1994 
rating decision shows the RO denied the claims of entitlement 
to service connection for a back and left shoulder disorder, 
on the merits.  No reference was made to new and material 
evidence being found and reopening the appellant's claims.  

The Board is required to address the issues of whether new 
and material evidence has been submitted so as to reopen the 
appellant's claims, prior to considering the claims on the 
merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 
F.3d 1380 (Fed. Cir. 1996).  As stated in Barnett, the new 
and material evidence requirement is a material legal issue 
which must be addressed by the Board, regardless of whether 
the RO readjudicated the claim on its merits.  If the Board 
were to adjudicate the claim on the merits without resolving 
the new and material evidence issue, its actions would 
violate its statutory mandate set forth in 38 U.S.C.A. §§ 
7104(b) and 5108.  Id.  Accordingly, the issues are as stated 
on the title page of this decision.


FINDINGS OF FACT

1.  In May 1982, the RO denied entitlement to service 
connection for low back and left shoulder disabilities.  The 
veteran did not appeal that decision.

2.  The evidence received since the unappealed May 1982 RO 
decision bears directly and substantially on the specific 
matter of the veteran's claim.


CONCLUSION OF LAW

The evidence received since the unappealed May 1982 RO 
decision is new and material and the veteran's claims of 
entitlement to service connection for low back and left 
shoulder disabilities have been reopened.  38 U.S.C.A. §§ 
5108, 7105(c) (West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
1991).  If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998). Continuity of symptoms is required where the 
condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (1998).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

The evidence of record at the time of the May 1982 decision 
by the RO is briefly summarized.  The available service 
medical records consisted of Naval Reserve records covering a 
period from January to June 1982.  The records show that 
during a March 1982 replacement examination the veteran gave 
a history of joint problems and recurrent back pain.  The 
examination showed no pertinent abnormality.  

Of record is a VA examination report, dated in April 1982.  
The examiner indicated that there was no general medical 
disease or disorder.  The diagnoses were pain, left shoulder, 
history, and residuals of an injury to the low back, by 
history spondylolisthesis L5 on the S1.

In May 1982, the RO denied service connection for 
disabilities involving the low back and left shoulder.  At 
that time the RO determined that these disabilities were not 
shown on the VA examination.  The appellant was notified of 
that decision and of his appellate rights.  He did not appeal 
the decision and as such the determination is final.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991).  However, he may 
reopen his claim by the submission of new and material 
evidence. 38 C.F.R. § 3.156(a) (1998).

New and material evidence means evidence not previously 
submitted to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (1998).

"New evidence" is evidence that is not merely cumulative of 
other evidence on the record.  Barnett v. Brown, 8 
Vet.App. 1, 5 (1995).  See also Cox v. Brown, 5 Vet.App. 95, 
98 (1993).  Evidence is "material" where it is relevant to 
and probative of the issue at hand. Id.

VA is directed to consider the evidence that has been added 
to the record since the last final disallowance of the claim 
on any basis, including a decision refusing, because of a 
lack of new and material evidence, to reopen a previously and 
finally disallowed claim.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  The evidence must be reviewed in light of the 
pertinent statutes and regulations.  Wilkinson v. Brown, 8 
Vet. App. 263, 268 (1995).

The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

The evidence received since the May 1982 decision by the RO 
includes copies of the medical records for his period of 
active duty received in July 1994.  These records show that 
the veteran received treatment for low back and left shoulder 
complaints.  Also of record is the testimony rendered by the 
appellant during his hearing at the RO and before a member of 
the Board in March 1999. The Board finds that the foregoing 
evidence is new because it is not cumulative. This evidence 
is material and probative.  Therefore, the Board finds that 
the veteran's claim of entitlement to service connection for 
low back and left shoulder disabilities is reopened.


ORDER

New and material evidence having been received, the 
appellant's claims of entitlement to service connection for 
low back and left shoulder disabilities are reopened.


REMAND

A review of the record reflects that in response to a request 
by the RO, the National Personnel Records Center (NPRC) in 
September 1994 indicated the medical records were sent.  
However, it appears that the only records pertaining to the 
appellant's period of active duty were those furnished by the 
appellant in July 1994 and these are incomplete.  The 
available service medical records show that the veteran was 
treated for low back and left shoulder problems, headaches, 
and post concussion syndrome.  The separation examination is 
not on file.  A March 1982 Reserve examination showed right 
hearing loss at 4000 decibels.  

During his hearing in March 1999, the veteran testified that 
he did undergo psychiatric evaluations during service.  He 
stated that due to the sensitive nature of his job he 
destroyed these records so he wouldn't loose his position.  
In March 1991 he submitted copies of his dental records.  The 
RO has not had the opportunity to review these documents.  
These records show he was treated in May 1978 for bruxism.  
These records also indicate that he had an appointment with a 
psychiatrist in June 1978.  He has submitted a statement from 
a fellow serviceman in support of this claim.  

During his March 1999 hearing he stated that he received 
treatment at several VA facilities and Mass General.  It is 
unclear whether the VA has all these records.  He further 
indicated that he was receiving disability benefits from the 
Social Security Administration (SSA).

In view of these facts, the Board is of the opinion that 
additional development is required.  Accordingly, the case is 
REMANDED for the following actions:

1.  The RO should request the appellant 
to specify the approximate dates and 
names of the VA facilities where he 
received or is receiving treatment.   He 
should be furnished the appropriate 
release of information forms in order to 
obtain copies of all pertinent private 
medical records, to include Mass General.  
He should be asked to furnish any 
additional service medical records in his 
possession.  The RO should obtain all 
records, which are not on file.

2.  The RO should take the necessary 
action to obtain a copy of the SSA 
decision and the evidence on which the 
decision was based.

3.  A VA neuropsychiatric examination 
should be conducted in order to determine 
the nature and severity of any 
neuropsychiatric illness, to include an 
acquired psychiatric disorder, head pain, 
also claimed as headaches and trigeminal 
neuralgia as secondary to bruxism.  All 
testing or any specialized examinations 
deemed necessary should be performed.  
The claims folder and a copy of this 
Remand are to be made available to the 
examiner prior to the examination.  It is 
requested that the examiner obtain a 
detailed medical history concerning 
inservice and post service treatment for 
psychiatric problems.  There is 
corroborative evidence that he did 
receive some type of psychiatric 
treatment during service.  

Following the examination it is requested 
that the examiner render an opinion as to 
the following:

a)  Whether it is as likely as not that 
any psychiatric illness diagnosed is 
related to the appellant's military 
service?

b)  If bruxism is found, whether it is as 
likely as not that it is related to the 
inservice bruxism?

c)  Whether it is as likely as not that 
the headaches and/or trigeminal neuralgia 
are related to bruxism or the inservice 
headaches or head injury?

A complete rational for any opinion 
expressed should be included in the 
examination report.

4.  The RO should schedule the veteran 
for a VA examination by an orthopedist in 
order to determine the nature and 
severity of any disability involving the 
back and left shoulder disabilities and a 
scar on the left arm. The claims folder 
and a copy of this Remand must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  In addition to x-rays, any 
other tests and specialized examinations 
deemed necessary should be conducted.  

Following the examination and in 
conjunction with a review of the claims 
folder, it is requested that the examiner 
render an opinion as to whether it is as 
least as likely as not that any current 
disability of the back, and left shoulder 
are related to the veteran's period of 
active duty.  It is also requested that 
the examiner render an opinion as to 
whether any scarring on the left arm is 
more consistent with a laceration or the 
dermabrasion treatment for a tattoo.  A 
complete rational for any opinion 
expressed should be included in the 
examination report. 

5.  The RO should accord the appellant a 
VA examination by an ear specialist, in 
order to ascertain the nature and 
etiology of any current hearing loss.  In 
addition to an audiological examination, 
any other tests and studies should be 
conducted at this time.  The claims 
folder and a copy of this Remand are to 
be made available to the examiner in 
conjunction with the examination.  It is 
requested that the examiner obtain a 
detailed inservice and post service 
history of noise exposure.  Following the 
examination, it is requested that the 
examiner render an opinion as to whether 
it is as least as likely as not that any 
hearing loss diagnosed is related to the 
inservice acoustic trauma.  A complete 
rational for any opinion expressed should 
be included in the examination report.

After completion of the requested development, the issues 
should be reviewed by the RO on a de novo basis, to include 
consideration of Elkins v. West, 12 Vet. App. 209 (1999).  If 
the decision remains adverse to the appellant, he and his 
representative should be furnished a Supplemental Statement 
of the Case and afforded an opportunity to respond.  
Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals







